In re Henderson, Bobby Ray; — Defendants); applying for supervisory and/or remedial writs; Parish of Claiborne, 2nd Judicial District Court, Div. “A”, No. 16187.
Denied. Relator’s motion for production of trial transcripts was filed prematurely. On July 31, 1989, the trial court extended the appeal return date to August 30, 1989. If relator is unable to obtain a copy of the transcripts from his counsel after the transcripts are prepared and the record is lodged in the Court of Appeal, he may renew his motion to obtain trial transcripts in the Court of Appeal at that time.